DETAILED ACTION
This office action is responsive to request for continued examination filed on January 5, 2021 in this application Gilbertson et al., U.S. Patent Application No. 16/366,099 (Filed March 27, 2019) (“Gilbertson”).  Claims 1, 3 – 8, 10 – 12, and 14 – 20 were pending.  Claims 8 and 16 are cancelled.  Claims 1, 4, 7, 11, 14, and 17 – 19 are amended.  Claims 1, 3 – 7, 10 – 12, and 14, 15, and 17 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 5, 2021 has been entered.

Response to Arguments
	With respect to Applicant’s argument on pg. 8 - 9 of the Applicant’s Remarks (“Remarks”) stating that the prior art fail to teach executing a second code block before a first code block when the first code block precedes in sequence the second code block, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  While King discloses saving and reusing prior execution context to improve the speed of subsequent executions, King also teaches that files which were changed must be re-executed.  Id. at ¶ 0019 (“re-compile and/or re-execute any files that have changed since the last request”).  King teaches that files, or blocks, may depend on each other such as parent files [first code block] that precede Id. at ¶ 0017.  When a dependent child file is currently being edited by a developer the portion of it that has changed may be executed followed by the execution of any parent files that have also been changed.  Id. at ¶¶ 0024 & 0031 (first execute file the developer is currently working on, i.e. the “second code block”); id. at ¶0015 (subsequently execute dependent files); id. at 0017 (dependent file may be parent files, i.e. the “first code block”); id. at ¶ 0019 (“re-compile and/or re-execute any files that have changed since the last request”).  Therefore, the prior art reference King teaches executing a second code block before a first code block when the first code block precedes in sequence the second code block.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3 – 7, 10 – 12, and 14, 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., United States Patent Application Publication No. 2010/0269095 (Published October 21, 2010, filed April 21, 2009) (“King”), in view of Cheung et al., United States Patent Application Publication No. 2009/0133006  (Published May 21, 2009, filed November 15, 2007) (“Cheung”).

Claims 1, 11, and 18
With respect to claims 1, 11, and 18 King teaches the invention as claimed including a computer implemented method for proofing computer code, the method comprising:
developing an electronic computing interface comprising a plurality of code blocks including a first code block and a second code block, wherein the code blocks are related to one another in the development of a computer program, {An IDE on a laptop compiles and executes a program under development as it is being edited to identify the dependencies between file and symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).} 
executing at least a subset of the plurality of code blocks of the electronic computing interface, wherein a sequence of the code blocks includes the first code block followed by the second code block and the executing comprises executing the second code block prior to executing the first code block; {Files, or blocks, may depend on each other such as parent files [first code block] that precede in sequence dependent children files [second code block].  Id. at ¶ 0017.  When a dependent child file is currently being edited by a developer the portion of it that Id. at ¶¶ 0024 & 0031 (first execute file the developer is currently working on, i.e. the “second code block”); id. at ¶0015 (subsequently execute dependent files); id. at 0017 (dependent file may be parent files, i.e. the “first code block”); id. at ¶ 0019 (“re-compile and/or re-execute any files that have changed since the last request”).}
wherein the dependency information tracks at least one of: information associated with a user's actions; defined variables; defined functions; called functions; and associated imported data; detecting a potential dependency error based at least in part on the dependency … and the executing  {The development environment tracks dependencies between symbols, such as function definitions, and detects potential errors such as exceptions.  King at ¶¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0039 & 0040 (error detection).}
However, King does not explicitly teach the limitation:
generating dependency information between at least some of the code blocks of the electronic computing interface,…[dependency] information; and displaying a notification about the detected potential dependency error in the electronic computing interface. {Cheung does teach this limitation.  Cheung teaches that the method for executing code to identify and suggest autocomplete solutions to problems, as taught in King includes analyzing the code to identify dependencies between code blocks and presenting a user interface of potential dependency information errors to allow a user to correct the errors.  Cheung at ¶¶ 0034 & 0040.
King and Cheung are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software development, and both are trying to solve the problem of how to analyze source code.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for executing code to identify and suggest autocomplete solutions to problems, as taught in King with analyzing the code to identify dependencies between code blocks, as taught in Cheung.  Cheung teaches constructing a graph help identify related functions in a source code including when the source code is changed.  Id. at ¶¶ 0034 & 0035.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for executing code to identify and suggest autocomplete solutions to problems, as taught in King with analyzing the code to identify dependencies between code blocks, as taught in Cheung, for the purpose of efficiently tracking dependency changes in a source code file.}

Claim 3
With respect to claim 3, King and Cheung teach the invention as claimed, including:
further comprising updating code in one or more of the plurality of code blocks, re-executing one or more of the plurality of code blocks, and updating the dependency information.   {An IDE on an laptop compiles and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0039 & 0040 (error detection).); id. at ¶ 0022 (laptop).}

Claims 4 and 14
With respect to claims 4 and 14, King and Cheung teach the invention as claimed, including:
wherein the dependency information associates the potential dependency error with one or more of the plurality of code blocks.   {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claim 5
With respect to claim 5, King and Cheung teach the invention as claimed, including:
wherein the dependency information comprises one or more links to source code within one or more code blocks.  {An IDE on an laptop compiles and executes a program under development as it is being edited to identify the dependencies between source symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the source code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claims 6 and 15
With respect to claims 6 and 15, King and Cheung teach the invention as claimed, including:
wherein an error has not yet been generated in the code blocks regarding the dependency information.   {An IDE on an laptop compiles and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claim 7
With respect to claim 7, King and Cheung teach the invention as claimed, including:
wherein the notification is displayed in proximity of code in a particular code block corresponding with the potential dependency error.  {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claims 10 and 17
With respect to claims 10 and 17, King and Cheung teach the invention as claimed, including:
wherein one or more code blocks were not executed simultaneously and, in response to receiving the notification, utilizing the generated dependency information to identify one or more problems between code blocks regarding the dependency information, re-executing one or more code blocks, and updating the dependency information.   {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claim 12
With respect to claim 12, King and Cheung teach the invention as claimed, including:
wherein the dependency information further tracks at least one of: defined variables; defined functions; called functions; and associated imported data.   {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claim 19
With respect to claim 19, King and Cheung teach the invention as claimed, including:
wherein an error has not yet been generated in the code blocks regarding the dependency information.  {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004; id. at ¶ 0015 (out of sequence execution); id. at ¶¶ 0019 & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 (re-execute when code is edited); id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Claim 20
With respect to claim 20, King and Cheung teach the invention as claimed, including:
wherein assistance is provided in resolving notifications utilizing the dependency information.  {An IDE on an laptop compiles  and executes a program under development as it is being edited to identify the dependencies between symbols, such as function definitions, and to detect errors and provide autocompletion suggestions in the code development editor.  King at ¶¶ 0004, 0015, 0019, & 0028 (function declaration autocomplete corrections); id. at ¶ 0025 & 0031 id. at ¶¶ 0026, 0035, & 0042 (dependency analysis); id. at ¶¶ 0040& 0041 (error detection); id. at ¶ 0022 (laptop).}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199